OPINION — AG — **** HIGHWAY DEPARTMENT — AUDITS — EXPENSES **** (1) THE EXAMINER AND INSPECTOR WILL BE PAID BY THE HIGHWAY DEPARTMENT FOR THE EXPENSE OF AUDITS IN ACCORDANCE WITH THE FORMULA PROVIDED FOR IN 69 O.S. 1968 Supp., 315 [69-315], BUT NOT TO EXCEED THE AMOUNT PAID FOR SUCH SERVICE DURING THE FISCAL YEAR ENDED JUNE 30, 1968, IN ACCORDANCE WITH O.S.L. 1968, CH. 332, SECTION 1  (2) IN COMPUTING THE AMOUNT OF PAYMENT UNDER THE FORMULA SET OUT IN THE AMOUNT OF THE WARRANTS INCLUDES THE DEDUCTIONS FOR SUCH ITEMS AS SOCIAL SECURITY, RETIREMENT, AND OTHER SIMILAR PAYMENTS. (3) THE HIGHWAY COMMISSION MAY ALLOT AND APPROPRIATE FOR PAYMENT OF AUDIT EXPENSE SUCH ADDITIONAL SUMS AS ARE NECESSARY IN ADDITION TO THE AMOUNT DETERMINED IN ACCORDANCE WITH THE FORMULA SET OUT IN SECTION 315 BUT NOT TO EXCEED THE AMOUNT PAID FOR SUCH SERVICE DURING THE FISCAL YEAR ENDED JUNE 30, 1968, AS PROVIDED IN O.S.L. 1968, CH. 332, SECTION 1. CITE: 69 O.S. 1968 Supp., 315 [69-315] (DELL GORDON)